Citation Nr: 1455690	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a peptic ulcer.

4.  Entitlement to service connection for gastroenteritis.  

5.  Entitlement to service connection for a right eye disability.

6.  Entitlement to service connection for laryngitis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for pharyngitis.

9.  Entitlement to service connection for a bilateral foot disability.

10.  Entitlement to service connection for asthma.

11.  Entitlement to an initial compensable rating for traumatic injury to the right knee, status post medial meniscectomy, prior to June 29, 2012, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In march 2013, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  During the course of the appeal, in an August 2012 rating decision, a higher 10 percent rating was granted for the right knee disability, effective June 29, 2012.  The United States Court of Appeals for Veterans Claims ("the Court") held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the matter of the evaluation remained in appellate status.

The issue of a compensable rating for traumatic injury to the right knee, status post medial meniscectomy, prior to June 29, 2012, and a rating in excess of 10 percent from that date, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran had Level I hearing in his right ear and Level I hearing in his left ear.

2.  A current low back disability is not attributable to service.  

3.  The Veteran does not have a peptic ulcer.

4.  The Veteran does not have gastroenteritis.

5.  The Veteran does not have residuals of an inservice right eye injury.

6.  The Veteran does not have laryngitis.

7.  The Veteran does not have sinusitis.

8.  The Veteran does not have pharyngitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2013).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  Service connection for a peptic ulcer is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

4.  Service connection for gastroenteritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

5.  Service connection for residuals of an inservice right eye injury is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6.  Service connection for laryngitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

7.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

8.  Service connection for pharyngitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in August 2009 and January 2010 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With regards to the claim for a higher initial rating for bilateral hearing loss, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition and the level of severity of the hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he has difficulty hearing as well as understanding speech.  The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as to the exact decibel loss at each frequency.  Rather, the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
55
50
LEFT

10
15
60
50

Speech audiometry revealed maximum speech recognition ability of 80.  The pure tone threshold average in the right ear was 32.50.  Speech audiometry revealed maximum speech recognition ability of 88 percent in the left ear.  The pure tone threshold average in the left ear was 33.75.  The examiner stated that the Veteran had difficulty understanding speech in all noisy settings as well as difficulty understanding soft voices, including those of his students in the classroom during his teaching job.  

VA clinical records reflect that the Veteran was assessed in February 2010 with the same audiogram results with regard to pure tone findings.  Speech audiometry revealed maximum speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  He was fitted with hearing aids the next month.  

On the another authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
55
50
LEFT

10
20
60
50

The pure tone threshold average in the right ear was 35 in both ears.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner opined that there were no significant effects on the Veteran's occupation or usual daily activities.  

Under the rating criteria, all audiological testing yielded results which constitute Level I hearing on the left and Level I hearing on the right.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the pure tone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examination yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the VA examination reports cumulatively acknowledge the Veteran's difficulty understanding soft speech as well as speech in noisy environments.  However, the most recent examination indicated that there were no significant effects on the Veteran's occupation or usual daily activities.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment, particularly since the VA examiner opined that there were no significant effects in that regard.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, a peptic ulcer will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Low Back

The Veteran contends that he injured his back during service while bending over and has experienced pain since that time.  He is competent in this case to report his symptoms such as pain, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition, particularly since he separated from service over two decades ago so the injury is distant in nature.   Therefore, the medical expert opinion is more probative regarding the medical questions in this case, as set forth below.  See Woehlaert.

Although the Veteran was treated for low back complaints (spasm and pain) during service, when examined by VA in April 2010, the examiner opined that the Veteran's current thoracolumbar sacral spine condition (lumbar strain) was less likely as not caused by or a result of treatment he received during service time and there was no nexus to the inservice complaints.  The examiner reviewed and discussed the STRs and noted the remote history, but concluded that there was no etiological relationship.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board therefore attaches significant probative value to the VA opinion, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, service connection for a low back disability is denied.  

Peptic Ulcer, Gastroenteritis, Right Eye, 
Laryngitis, Sinusitis, and Pharyngitis

The STRs noted that the Veteran had a history of an ulcer when he entered service.  Thereafter, he was treated during service for a peptic ulcer.  He was also treated for upper respiratory infections, although not for claimed laryngitis or sinusitis.  He was treated for pharyngitis twice.  He suffered a corneal abrasion during service as well as other eye complaints.  

The Veteran was afforded multiple examinations in April 2010 to assess the claimed disabilities.  At the outset, the Board notes that the Veteran is service-connected for a hiatal hernia which encompasses multiple gastrointestinal complaints, such as reflux.  The VA examiner acknowledged the inservice treatment for peptic ulcer, gastroenteritis, and similar complaints.  However, although the Veteran currently has a hiatal hernia productive of stomach symptomatology such as reflux, the examiner opined that the prior gastroenteritis was acute and resolved.  Likewise, the prior peptic ulcer also resolved.  The Veteran no longer has those conditions.  With regard to his claimed laryngitis, sinusitis, and pharyngitis, the Veteran was afforded an ears, nose, and throat examination, but the examination revealed no positive findings and no current diagnoses were indicated.  With regard to the right eye, the Veteran testified that he scratched his cornea during service, but it seemed to heal, he had not suffered any residual problems, and he had no current problems.  Likewise, the VA examiner in April 2010 likewise concluded that there was no scarring and no sequelae.  

The conclusions on the VA examination reports are probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, the probative VA examination reports showed that the Veteran does not currently have a peptic ulcer, gastroenteritis, right eye injury residuals, laryngitis, sinusitis, or pharyngitis.  To the extent that the Veteran contends otherwise, the medical opinions of record are more probative than the Veteran's assertions as to the question of whether there is underlying pathology to account for any current complaints.  Accordingly, service connection is not warranted for a peptic ulcer, gastroenteritis, right eye injury residuals, laryngitis, sinusitis, or pharyngitis.

Conclusion for Service Connection

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a peptic ulcer is denied.

Entitlement to service connection for gastroenteritis is denied.

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for laryngitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for pharyngitis is denied.


REMAND

Feet

On the VA examination, the Veteran reported a childhood heel injury.  Inservice, he was treated for ingrown toenails, a separate medical problem.  However, the April 2010 medical opinion indicated that the Veteran's current ingrown toenails were not connected to the heel pain, that the heel pain was due to calcaneal spurs, and that the calcaneal spurs were not related to his preservice injury to the heels.  The opinion did not address if current ingrown toenails and calcaneal spurs are otherwise related to service.  Thus, an addendum opinion should be obtained.  

Asthma

The Veteran reported during his hearing that he was treated post-service by Drs. Nick Awalla and Randy James, as well as by another civilian physician who indicated that he had respiratory disability.  The Veteran should be contacted to provide the exact names and addresses of all physicians as well as medical releases and these records should be obtained.  In addition, the Veteran was not specifically provided a respiratory examination so one should be conducted.  

Right Knee

The Veteran testified that he was receiving ongoing treatment for his right knee from VA, but the records for the past two years are not of record.  He also indicated a worsening of his right knee disability.  Thus, the VA records should be obtained and he should be reexamined.  

In addition, the Veteran alleged marked interference with his employment due to his right knee.  Thus, the RO should consider whether an extraschedular rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine the complete names and addresses of all respiratory (asthma) providers, including Drs. Nick Awalla and Randy James.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records.  Additionally, in light of the changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Obtain all updated VA medical records of the Veteran pertaining to his right knee disability.

3.  Obtain a medical addendum from the examiner who performed the April 2010 feet examination, or, if unavailable, from another VA examiner.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current ingrown toenail disability and calcaneal spur disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include as related to inservice ingrown toenails.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability, to include asthma if present, had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the knee.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.  

5.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Consider whether an extraschedular rating is warranted for the right knee disability and if so, submit the claim based on claimed marked interference with employment to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

7.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


